Citation Nr: 9935276	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-20 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for a kidney condition, 
hypertension and arthritis.


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


FINDINGS OF FACT

1. The veteran served in the Philippine Army from April 1943 
to April 1946.

2.  On December 9, 1999 the Board was notified of the 
veteran's death on September [redacted] 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R. § 20.1302 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

This appeal arose from a September 1998 decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines.  In August 1999, the veteran's claims folder was 
received at the offices of the Board.  In December 1999, 
before the Board rendered a decision as to the veteran's 
appeal, the Board was informed that the veteran died on 
September [redacted] 1999.  A photocopy of the veteran's certificate 
of death was attached to the communication to the Board.


Analysis

Unfortunately, the veteran died during the pendency of the 
appeal. As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a); 38 C.F.R. § 20.1302 
(1999).


Additional Comment

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (1999).


ORDER

The appeal is dismissed.




______________________________
Barry F. Bohan
Member, Board of Veterans' Appeals


 

